Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT

 

SECOND AMENDMENT, dated as of November 27, 2018 (this “Amendment”), to the First
Lien Credit Agreement, dated as of June 5, 2015 (as amended by that certain
First Amendment, dated as of July 27, 2017, and as further amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among AT HOME HOLDING III INC., a Delaware corporation (the
“Borrower”), AT HOME HOLDING II INC., a Delaware corporation (“Holdings”), each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and BANK OF AMERICA, N.A., as administrative agent and
as collateral agent (in such capacities, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental First Lien Term Commitments and Incremental
First Lien Term Loans by entering into an Incremental First Lien Term
Commitments Amendment;

 

WHEREAS, pursuant to Section 2.12 of the Credit Agreement, the Borrower has
requested Incremental Term Loans, in an aggregate principal amount of
$50,000,000 (the “2018 Incremental Term Loans”), which shall constitute Term
Loans under the Credit Agreement (and shall be a part of, and added to, the
outstanding Term Loan tranche) and the proceeds of which shall be used for
working capital and other general corporate purposes of the Borrower and its
Restricted Subsidiaries; and

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.   Defined Terms; Rules of Construction.  Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement. The interpretive provisions set forth in Section 1.02 of
the Credit Agreement shall apply herein.

 

SECTION 2.   2018 Incremental Term Loans and Amendments to Credit Agreement.

 

2.1                               References Generally. On and after the Second
Amendment Effective Date (as defined herein), each reference in the Credit
Agreement (including references to the Credit Agreement as amended hereby) to
“this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein”, “hereof” and words of similar import) shall be deemed to be references
to the Credit Agreement as amended hereby.

 

2.2                               2018 Incremental Term Lender. The Lender party
hereto (the “2018 Incremental Term Lender”) hereby agrees to commit to provide
its Incremental First Lien Term Commitment set forth on Schedule A hereto, on
the terms and conditions set forth herein. The 2018 Incremental Term Lender
(i) confirms that is has received a copy of the Credit Agreement and the other
Loan Documents and such other information as it has deemed appropriate to make

 

1

--------------------------------------------------------------------------------



 

its own credit analysis and decision to enter into this Amendment, (ii) agrees
that it will, independently and without reliance on the Administrative Agent or
any other Lender or Agent and based on such documents and information as it
shall deem appropriate, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender. The 2018
Incremental Term Lender hereby agrees that its Incremental First Lien Term
Commitment and 2018 Incremental Term Loans will be made on the terms set forth
in this Amendment on the Second Amendment Effective Date.

 

2.3                               2018 Incremental Term Loans. The 2018
Incremental Term Loans shall be denominated in Dollars and made in a single
drawing on the Second Amendment Effective Date. Upon the funding of the 2018
Incremental Term Loans on the Second Amendment Effective Date, the Incremental
First Lien Term Commitments of the 2018 Incremental Term Lender shall terminate.

 

2.4                               Applicable Rate. The Applicable Rate for the
2018 Incremental Term Loans shall be the same, as of any date of determination,
as the Applicable Rate for the existing Term Loans as in effect immediately
prior to the Second Amendment Effective Date as of such date of determination.

 

2.5                               Principal Payments. Section 2.05(a) of the
Credit Agreement is amended and restated as follows:

 

“(a)                           Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders the aggregate
principal amount of all Term Loans outstanding in consecutive quarterly
installments as follows (which installments shall, to the extent applicable, be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Sections 2.03 and 2.04, or be increased as a
result of any increase in the amount of Term Loans pursuant to Section 2.12
(such increased amortization payments to be calculated in the same manner (and
on the same basis) as the schedule set forth below for the Term Loans made as of
the Closing Date), with each such installment due and payable on each date set
forth below (or, if such day is not a Business Day, on the immediately preceding
Business Day):

 

Date

 

Term Loan Principal Amortization Payment

1/31/2019

 

$879,533.68

4/30/2019

 

$879,533.68

7/31/2019

 

$879,533.68

10/31/2019

 

$879,533.68

1/31/2020

 

$879,533.68

4/30/2020

 

$879,533.68

7/31/2020

 

$879,533.68

 

2

--------------------------------------------------------------------------------



 

Date

 

Term Loan Principal Amortization Payment

10/31/2020

 

$879,533.68

1/31/2021

 

$879,533.68

4/30/2021

 

$879,533.68

7/31/2021

 

$879,533.68

10/31/2021

 

$879,533.68

1/31/2022

 

$879,533.68

4/30/2022

 

$879,533.68

Maturity Date of the Term Facility

 

Remaining Balance

 

provided, however, that the final principal repayment installment of each
Class of Term Loans shall be repaid on the Maturity Date for such Class of Term
Loans and in any event shall be in an amount equal to the aggregate principal
amount of all Term Loans of such Class outstanding on such date.”.

 

2.6                               Prepayments. The Borrower may from time to
time prepay the Term Loans (including the 2018 Incremental Term Loans) in whole
or part subject to the terms and conditions of Section 2.03(a) of the Credit
Agreement; provided that any optional prepayment of any portion of the
outstanding Term Loans (including the 2018 Incremental Term Loans) in connection
with a Repricing Transaction (including any mandatory assignment pursuant to
Section 3.07 in connection therewith) and (y) any prepayment of Term Loans
(including the 2018 Incremental Term Loans) pursuant to Section 2.03(b)(iii) in
connection with a Repricing Transaction or any amendment to this Amendment in
connection with a Repricing Transaction (in each case including any mandatory
assignment pursuant to Section 3.07 in connection therewith), in each case of
clause (x) and clause (y) on or prior to the date that is six months following
the hereof shall be subject to a premium equal to the principal amount of Term
Loans (including the 2018 Incremental Term Loans) subject to such prepayment or
the principal amount of Term Loans (including the 2018 Incremental Term Loans)
affected by such amendment (or mandatorily assigned in connection therewith), as
applicable, multiplied by 1.00%.  Any prepayment of all or a portion of the
outstanding Term Loans after the date that is six months following the date
hereof may be made without premium or penalty.

 

2.7                               Terms Generally. Other than as set forth
herein, for all purposes under the Credit Agreement and the other Loan Documents
(including this Amendment (unless the context dictates otherwise)), the 2018
Incremental Term Loans shall have the same terms as the Term Loans outstanding
under the Credit Agreement immediately prior to the Second Amendment Effective
Date and shall be treated for purposes of voluntary and mandatory prepayments
and all other terms as the same Class of Term Loans as the Term Loans
outstanding under the Credit Agreement immediately prior to the Second Amendment
Effective Date. Upon the funding of the 2018 Incremental Term Loans on the
Second Amendment Effective Date, the 2018 Incremental Term Loans shall
automatically and without further action by any Person constitute Term Loans for
all purposes of the Credit Agreement and the other Loan Documents. The 2018
Incremental Term Loans will trade fungibly with the Term Loans outstanding under
the Credit Agreement immediately prior to the Second Amendment Effective Date.
The Administrative Agent shall take any and all action as may be reasonably
necessary to ensure that the 2018 Incremental Term Loans are included in each
Borrowing and repayment of Term Loans on a pro rata basis. In furtherance

 

3

--------------------------------------------------------------------------------



 

of the foregoing, on the Second Amendment Effective Date, there shall commence
an initial Interest Period with respect to the 2018 Incremental Term Loans,
which Interest Period shall end on the last day of the Interest Period
applicable to the existing Term Loans as in effect immediately prior to the
Second Amendment Effective Date.

 

SECTION 3.   Upfront Fees. The Borrower agrees to pay to the 2018 Incremental
Term Lender an upfront fee equal to 0.73% of the aggregate amount of such 2018
Incremental Term Loans funded by the 2018 Incremental Term Lender on the Second
Amendment Effective Date (the “Upfront Fees”). All Upfront Fees shall be payable
in full on the Second Amendment Effective Date and may, as agreed by the
Borrower and the Administrative Agent, be netted against the proceeds of the
funding of the 2018 Incremental Term Loans.

 

SECTION 4.   Conditions to Effectiveness.  This Amendment and the provisions
hereof shall become effective on the date (the “Second Amendment Effective
Date”) on which:

 

(a)                                 Amendment.  The Administrative Agent shall
have received a counterpart of this Amendment, executed and delivered by a duly
authorized officer of each of (i) the Borrower, (ii) Holdings, (iii) the
Administrative Agent and (iv) the 2018 Incremental Term Lender.

 

(b)                                 Payment of Fees, Expenses.  The
Administrative Agent shall have received (i) all fees payable thereto or to any
Lender on or prior to the Second Amendment Effective Date and (ii) all fees and
expenses as required pursuant to Section 10.04 of the Credit Agreement and
Section 3 and Section 5 of this Amendment or otherwise in connection with this
Amendment (including, without limitation, the reasonable out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent).

 

(c)                                  Representations and Warranties.  The
representations and warranties set forth in Section 6 of this Amendment shall
be, both immediately before and after giving effect to this Amendment, true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the Second
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.

 

(d)                                 No Defaults.  No Default or Event of Default
shall have occurred and be continuing on the Second Amendment Effective Date
immediately after giving effect to this Amendment.

 

(e)                                  Acknowledgement and Confirmation.  The
Administrative Agent shall have received an Acknowledgment and Confirmation in
the form of Annex A hereto from a Responsible Officer of each Loan Party.

 

(f)                                   Borrowing Request. The Administrative
Agent shall have received a Request for Credit Extension with respect to the
2018 Incremental Term Loans in accordance with Section 2.02 of the Credit
Agreement.

 

4

--------------------------------------------------------------------------------



 

(g)                                  Other Deliverables. The Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated as of
the Second Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Second Amendment Effective
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and its counsel:

 

(i) customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent or the Collateral Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents to which such Loan Party is a party or is to be a party
and authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect;

 

(ii) such documents and certifications (including, either certified copies of
the Organization Documents of each Loan Party or a certification by a
Responsible Officer of each Loan party that there have been no changes to the
Organization Documents of such Loan Party since the Closing Date or prior date
of delivery of such Organization Documents and good standing certificates) as
the Administrative Agent or the Collateral Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each of the
Borrower and the Guarantors is validly existing, in good standing and qualified
to engage in business (as applicable) in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to be so qualified would not
have a Material Adverse Effect;

 

(iii) an opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel to the
Loan Parties, addressed to each Agent and each Lender;

 

(iv) a customary certificate from the chief financial officer of Holdings,
certifying that Holdings and its Subsidiaries, on a consolidated basis after
giving effect to the transactions contemplated hereby, are Solvent;

 

(v) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
each of the two most recent annual fiscal periods ended immediately prior to the
Second Amendment Effective Date; and

 

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4(c) and (d) hereof have been
satisfied, and (B) that there has been no event or circumstance since
January 27, 2018 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------



 

(h) KYC Information. The Administrative Agent shall have received, at least
three (3) Business Days prior to the Second Amendment Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, as is reasonably requested in writing by the
Administrative Agent at least ten (10) Business Days prior to the Second
Amendment Effective Date.

 

(i) Beneficial Ownership. At least three (3) days prior to the Second Amendment
Effective Date, if the Borrower qualifies as a “legal entity customer” under 31
C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), the Borrower shall
deliver, to each Lender (including the 2018 Incremental Term Lender) that so
requests, a certification regarding beneficial ownership as required by the
Beneficial Ownership Regulation in relation to the Borrower on the form
published by the Loan Syndications and Trading Association, Inc.

 

SECTION 5.   Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent.

 

SECTION 6.   Representations and Warranties.

 

(a)                                 The Borrower hereby represents and warrants
that (a) each of the representations and warranties of the Borrower and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document shall be, both immediately before and after giving effect to this
Amendment, true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality) as if made
on and as of the Second Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, (b) both immediately before and after
giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing, (c) this Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by (x) bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditors’
rights generally and (y) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (d) it is not and will not be (i) an employee benefit plan
subject to Title I of ERISA, (ii) a plan or account subject to Section 4975 of
the Code, (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code, or (iv) a “governmental plan” within
the meaning of ERISA.

 

(b)                                 The 2018 Incremental Term Lender represents
and warrants as of the Second Amendment Effective Date to the Administrative
Agent and its Affiliates, and not, for the avoidance of doubt, for the benefit
of the Borrower or any other Loan Party, that the 2018 Incremental Term Lender
is not and will not be (1) an employee benefit plan subject to Title I of ERISA,
(2) a plan or account subject to Section 4975 of the Code, (3) an entity deemed
to hold

 

6

--------------------------------------------------------------------------------



 

“plan assets” of any such plans or accounts for purposes of ERISA or the Code,
or (4) a “governmental plan” within the meaning of ERISA.

 

SECTION 7.   GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF PROCESS.
 THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  EACH PARTY HERETO HEREBY AGREES THAT THE PROVISIONS
OF SECTION 10.15 AND 10.16 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE HEREIN, MUTATIS MUTANDIS.

 

SECTION 8.   Amendments; Execution in Counterparts.  (a) This Amendment shall
not constitute an amendment of any other provision of the Credit Agreement or
any other Loan Document not referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of the Borrower
that would require a waiver or consent of the Lenders or the Administrative
Agent.  Except as expressly amended hereby, the provisions of the Credit
Agreement and each of the other Loan Documents are and shall remain in full
force and effect and the Borrower agrees, with respect to each Loan Document to
which it is a party, that all of its obligations, liabilities and indebtedness
under such Loan Document, as amended hereby, including guarantees and grants of
security interests, shall remain in full force and effect. This Amendment and
the Acknowledgment and Confirmation shall each constitute a Loan Document for
the purposes of the Credit Agreement and the other Loan Documents.  This
Amendment may not be amended, nor may any provision hereof be waived, amended or
modified except in writing signed by the Borrower, the Administrative Agent and
the 2018 Incremental Term Lender.

 

(b)                                 This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.  The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided, that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

 

(c)                                  Each party hereto acknowledges and agrees
that its execution and delivery of a counterpart of a signature page to this
Amendment to the Administrative Agent is irrevocable and binding on such party
and its respective successors and assigns even if such signature page is
submitted prior to the effectiveness of any amendment contained herein.

 

SECTION 9.   Integration.  This Amendment and the other Loan Documents
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

SECTION 10.   Severability.  To the fullest extent permitted by law, any
provision of this Amendment held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without

 

7

--------------------------------------------------------------------------------



 

affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 11.   Indemnification.  For the avoidance of doubt, Section 10.05 of the
Credit Agreement shall apply to this Amendment mutatis mutandis.

 

SECTION 12.   Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

AT HOME HOLDING III INC., as the Borrower

 

 

 

By:

/s/ MARY JANE BROUSSARD

 

 

Name:

Mary Jane Broussard

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

AT HOME HOLDING II INC., as Holdings

 

 

 

By:

/s/ MARY JANE BROUSSARD

 

 

Name:

Mary Jane Broussard

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

[Second Amendment to Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ CHARLENE WRIGHT-JONES

 

 

Name:

Charlene Wright-Jones

 

 

Title:

Vice President

 

[Second Amendment to Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as the 2018 Incremental Term Lender

 

 

 

 

By:

/s/ GRANT GILBERT

 

 

Name:

Grant Gilbert

 

 

Title:

Director

 

[Second Amendment to Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------



 

Schedule A

 

Incremental First Lien Term Commitment

 

Lender

 

Commitment

 

Pro Rata Share
(Facility)

 

Bank of America, N.A.

 

$

50,000,000.00

 

100.000000000

%

Total

 

$

50,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------



 

Annex A

to First Amendment

 

ACKNOWLEDGMENT AND CONFIRMATION

 

(a)   Reference is made to the SECOND AMENDMENT, dated as of November 27, 2018
(the “Amendment”; capitalized terms used herein without definition shall have
the meanings therein), to the FIRST LIEN CREDIT AGREEMENT, dated as of June 5,
2015 (as amended by that certain First Amendment, dated as of July 27, 2017, and
as further amended, restated, supplemented or otherwise modified from time to
time prior to the effectiveness of the Amendment, the “Credit Agreement”), among
AT HOME HOLDING III INC., a Delaware corporation (the “Borrower”), AT HOME
HOLDING II INC., a Delaware corporation (“Holdings”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as administrative agent and as collateral agent (in such
capacities, the “Administrative Agent”) and the other agents parties thereto.

 

(b)           The Credit Agreement is being amended pursuant to the Amendment as
set forth therein (as so amended, the “Amended Credit Agreement”).  Each of the
parties hereto hereby agrees, with respect to each Loan Document to which it is
a party:

 

(i)            all of its obligations, liabilities and indebtedness under such
Loan Document (including with respect to all Term Loans, including the 2018
Incremental Term Loans) shall remain in full force and effect on a continuous
basis regardless of the effectiveness of the Amendment;

 

(ii)           all of the Liens and security interests created and arising under
such Loan Document (including with respect to all Term Loans, including the 2018
Incremental Term Loans) remain in full force and effect on a continuous basis,
and the perfected status and priority of each such Lien and security interest
continues in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, regardless of the effectiveness of the
Amendment, as collateral security for its obligations, liabilities and
indebtedness under the Amended Credit Agreement and related guarantees; and

 

(iii)          each of the representations and warranties made by such party
contained in any Loan Document (as defined in the Amended Credit Agreement) are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Second Amendment Effective Date (as defined in the Amended Credit Agreement),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date.

 

(c)           This Acknowledgment and Confirmation shall constitute a “Loan
Document” for all purposes of the Amended Credit Agreement and the other Loan
Documents.

 

--------------------------------------------------------------------------------



 

(d)   THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(e)           This Acknowledgment and Confirmation may be executed by one or
more of the parties to this Acknowledgment and Confirmation on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Acknowledgment and Confirmation by email or facsimile
transmission (or other electronic transmission) shall be effective as delivery
of a manually executed counterpart hereof.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

 

AT HOME HOLDING III INC., as the Borrower

 

 

 

By:

 

 

 

Name:

Mary Jane Broussard

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

AT HOME HOLDING II INC., as Holdings

 

 

 

By:

 

 

 

Name:

Mary Jane Broussard

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

:

AT HOME COMPANIES LLC

 

AT HOME STORES LLC

 

AT HOME PROPERTIES LLC

 

1600 EAST PLANO PARKWAY, LLC

 

2650 WEST INTERSTATE 20, LLC

 

11501 BLUEGRASS PARKWAY LLC

 

12990 WEST CENTER ROAD LLC

 

1944 SOUTH GREENFIELD ROAD LLC

 

4700 GREEN ROAD LLC

 

4304 WEST LOOP 289 LLC

 

642 SOUTH WALNUT AVENUE LLC

 

15065 CREOSOTE ROAD LLC

 

335 N. ACADEMY BOULEVARD (1031), LLC

 

1660 W. MIDWAY BOULEVARD (1031), LLC

 

3003 WEST VINE, LLC

 

7613 NORTH EAST LOOP 1604, LLC

 

334 CHICAGO DRIVE, LLC

 

4949 GREENWOOD DRIVE, LLC

 

2251 SOUTHWYCK BLVD, LLC

 

1605 BUFORD HWY, LLC

 

1267 CENTRAL PARK DR, LLC

 

4801 183A TOLL ROAD, LLC

 

19000 LIMESTONE COMMERCIAL DR, LLC

 

5501 GROVE BLVD, LLC

 

1600 W. KELLY AVENUE, LLC

 

1919 WELLS RD, LLC

 

7697 WINCHESTER RD, LLC

 

1000 TURTLE CREEK DRIVE LLC

 

2201 PORTER CREEK DR LLC

 

2000 E. SANTA FE LLC

 

--------------------------------------------------------------------------------



 

 

301 S TOWN EAST MALL DR LLC

 

621 SW 19TH STREET LLC

 

4200 AMBASSADOR CAFFERY PKWY LLC

 

4405 PHEASANT RIDGE DR LLC

 

6360 RIDGEWOOD COURT DR LLC

 

AT HOME RMS INC.

 

AT HOME GIFT CARD LLC

 

AT HOME PROCUREMENT INC.

 

1376 E. 70TH STREET LLC

 

25 PACE BLVD LLC

 

2780 WILMA RUDOLPH BOULEVARD LLC

 

E. WILLIAMS FIELD RD LLC

 

3000 KIRBY DRIVE LLC

 

3551 S 27TH STREET LLC

 

4833 WATERVIEW MEADOW DR LLC

 

10800 ASSEMBLY PARK DR LLC

 

300  TANGER OUTLET BLVD LLC

 

361 NEWNAN CROSSING BYPASS LLC

 

535 PLEASANT GROVE RD LLC

 

602 US HWY 287 LLC

 

1050 W. ELLIOTT RD LLC

 

1811 MONOCACY BLVD LLC

 

2016 GRAND CYPRESS DR LLC

 

2301 EARL RUDDER FRWY S LLC

 

2520 MACARTHUR RD LLC

 

3002 FIREWHEEL PARKWAY LLC

 

3015 W 86TH ST LLC

 

4825 MARBURG AVENUE LLC

 

5540 STATE HIGHWAY 121 LLC

 

7050 WATTS RD LLC

 

8651 AIRPORT FREEWAY LLC

 

9570 FIELDS ERTEL ROAD LLC

 

15255 N NORTHSIGHT BLVD LLC

 

24340 NORTHWEST FREEWAY LLC, as Subsidiary Guarantors

 

 

 

 

By:

 

 

 

Name:

Mary Jane Broussard

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------